This is a petition for writ of habeas corpus, filed on behalf of Sam A. White, wherein it is averred that he is illegally restrained of his liberty and unlawfully imprisoned by J.H. Townsend, warden of the penitentiary at McAlester, filed in this court on February 5, 1924, at which time a rule to show cause was duly entered and issued, returnable before Judge Harve L. Melton, district judge, at McAlester, Pittsburg county, February 11, 1924. On February *Page 433 
20, 1924, he filed his report with the clerk of this court, showing that, upon a hearing had before him as said district judge, the writ was denied, and petitioner remanded to the custody of the respondent.